UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1527



PHANEL PIERRE,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A76-450-944)


Submitted:   December 12, 2005            Decided:   January 17, 2006


Before NIEMEYER, WILLIAMS, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Allan Ebert, LAW OFFICES OF ALLAN EBERT, Washington, D.C., for
Petitioner. Peter D. Keisler, Assistant Attorney General, Mark C.
Walters, Assistant Director, Mary Jane Candaux, Senior Litigation
Counsel, U.S. DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Phanel Pierre, a native and citizen of Haiti, petitions

for   review   of   an   order   of   the    Board   of   Immigration   Appeals

(“Board”) denying his motion to reconsider its previous order

affirming, without opinion, the immigration judge’s denial of

asylum, withholding of removal, and protection under the Convention

Against Torture.

           Based on our review of the record, we find that the Board

did not abuse its discretion in denying the motion as untimely

filed.   See 8 C.F.R. § 1003.2(b)(2) (2005).              We further find that

we lack jurisdiction to review Pierre’s claim that the Board should

have exercised its sua sponte power to reconsider or reopen his

removal proceedings.       See Harchenko v. INS, 379 F.3d 405, 410-11

(6th Cir. 2004); Enriquez-Alvarado v. Ashcroft, 371 F.3d 246,

249-50 (5th Cir. 2004); Belay-Gebru v. INS, 327 F.3d 998, 1000-01

(10th Cir. 2003); Calle-Vujiles v. Ashcroft, 320 F.3d 472, 474-75

(3d Cir. 2003); Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.

2002); Luis v. INS, 196 F.3d 36, 40-41 (1st Cir. 1999).

           Accordingly,     we    deny      the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                               PETITION DENIED


                                         - 2 -